PATTERSON, Judge.
In this Anders1 appeal, we find no reversible error as to the appellant's convictions for second-degree murder, burglary of a dwelling with an assault or battery, and robbery. Therefore, we affirm the convictions. However, we reverse and remand for resentenc-ing. The trial court sentenced the appellant to concurrent terms of life imprisonment for the murder and the burglary, and to a consecutive prison term of thirty years for the robbery. It was improper to impose a consecutive sentence for the robbery since the offenses occurred during a single criminal episode. See Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, — U.S. -, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994).
In addition, the trial court erred in imposing the discretionary $2 cost pursuant to section 943.25(13), Florida Statutes (1993), without announcing it at sentencing, and in imposing the $1,245 cosVfme without citing statutory authority for imposing the cost. See Reyes v. State, 655 So.2d 111, 115-17 (Fla. 2d DCA 1995). Upon remand, the trial court may reimpose these costs after following the proper procedures.
Affirmed in part, reversed in part, and remanded for resentencing.
SCHOONOVER, A.C.J., and FULMER, J., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).